450
,




               OFFtCE   OF THE   AmORNEY    GENERAL   OF TEXAS
                                     AUSTIN
w c.MANN
- oL*-


       Ronor8ble Alfred E. Crol.&, Jr.
       county Attoraoy
       Terrell county
       .Waderson, Texas




                                                  approvrland fir-
                                                 the authority of
                                                   ohmltrble rpjwo-
                                                   or uy rund8 of
                                                  0 oltheloe82    Bed


                                   qJprolml,~adoptloil and SilAag
                                  t rithln the l uthorlty OS thq
                                ourt to qzpkopr~te Oouleq fuada         .
                                ot a 8alu-y for the dounty Agent
                                 mdo PO pr0lT1sloa for th8 *mplo~-
                ment of such Ageat or e~nn.8    for rush purpoao?"



                      We hrvo beea unable to find sn~ conatitutloarl or
           atAtut0l-y mlthority lfhereby the oQmmlssloaors' aourt of your
.*




     Honorable Alfred   X. Crelgh, Jr., Page 2



     county may employ a Wolf mapper        and pay him a salary out of
     county sunds.

               The court8 of Texaa have repeatedly held that county
     Commis8loMr8'  courts may exarol8e only such ruthority aa ia
     conferred by the Constitution and Statute8 of this State.
     There are abmdant ruthorltiea to this effect. We cite the
     follov1ilgr

          Article 5, &action 18, Tabas Constitution)
          hrtlcle 2351, Re~lsed Citil Statute8 oi TVX88j
          Texas JUFi8pXWd8ll00, Vol. 11, pg88 563-566;
          Blsnd Y8. OrC, 39 8-w. 5581
      i   hIIll-WaFFOlZPublirhlng &X&pUiy V8. BUtOhi8Oll County,
                45 S.W. 2d 651
          Bogg vs. Caapbell, 18 8.W. 26 515;
          Landmen vs# Stkto,g7 S.W. 26 264~
          El Pa80 f%ilaty   V8.  Pa,     106 8.w.     26 393;
          Rovard ~8.   Readereon     County, 116     S.W. 26 27911
          &b8On VI. hF8hr11,         118 S.W. 2d     6211
          w118 COUtlty 98. WUI            COUllt~,    40 S.W. 404.
               This department hu r8peat8dly ruled to the name ef-
     sect. +r e-18,         @p%nlon lo. O-591 of thl8 department held
     t&t th8 OOId38iOIlO~8’     OOUPt Of tilVO8tOXl    COU?ltJ,  r8X88  Va8
     vlthout'ruthorlty to expend oounty Fonda for the employmnt of
     life guuds ior ~LV@8tOll Ebroh) Opinion HO..&1085 of thi.8
     department held that th0 aOrri88iOaOM'         c)OtUt Of krlOU County,
     T8xss VW vlthout ruthorlty to pay the 8rtiry of a gam vwdenj
     8&l Opinl~nMo.O-I.@9      Of thl8 de~tmat        h8Xdthatthe      O-8-
     81OXW8!  oOU&   of Beus    hlnty,  T8%88 vu3 VlthOUt       authority t0
     expend county iunds Sor Sire protection from th8 City oi San
     Antonio for out8lde th8 oity of San &tonlo         and in the county.

               Opinion Uo. O-1242 of thl8 d8pWtmnt       holda that th8
     COEld88iOJlOr8' OOUl't Of HOpkiM   COUllty, Tex88 my not wy l
     bounty for the de8truotion of Volvo8 , ooyot88 or pooket gophers
     but that It nbny purohr8e with oounty iund8 pO18On tar th8 d88-
     tructlon OS predatory anI-       uad8r authority of Article 190,
     RevI8ed Civil StitUte8.    We enclocre herevlth a copy of 8eld
     opinion.
-




     Honorable Alfred E. Crelgh, Jr., Page   3

               In anever to your first pueatlon you are reepect-
     full7 advised that it is the opinion of thin department that
     the comm.lesloneret court of your county hm no authority to
     employ a Wolf Trapper and pay hFm a ralrry out of county
     funds, regard1888 of vhether or not erar v18 placed In the
     budget.

     .;;         Opinion Ro. O-1001 of th.i8 d8prrtaent holds that
     the commlneloner8’ court doea not have authority to donate
     collaty *de    to the American Red Cm86 and other charitable
     organlzatlon8. we eIXJ108e +wevlth & Copy Of 8ald opinion.

                 In Mwer to your kecond qU88tiOa you 8re respect-
      fully rdvi8ed that it :.8 the opinion of this department that‘
    1:the Comml88loaer8' OOurt of your county doe8 not hv8 8uthor-
    ' it.7 to doPrt8 county had8 to the American Red Croae, regard-
      le?s or vhether, or not 8am va8 placed in the budget.

                 lirtkole 164, Vernon*8 Texan kuiOtat8d Civil Statute8
     PMd8    a8 fOliOV8:

                  "The Cm881oner8'    court of any oouaty of
            thl8 8tate ls\ruthorlsed to establish and conduct
            oo-operative domormtratlon vork in Agrloulture
            and Home Econoria8 in co-Oper&tlon vlth the Agrl-
            cult&p81 mad Uechanlaal COllOgO of Teu8, upon
            such%eram rrd condition8 l8 my be agreed upon by
            ti'l0
                COWi88iOaOr8'   Court UId the &Oat8 Of the
            Agricultural and aeahmloal   College~ot Texas; and
            my employ 8uCh ~8~8, urd may approprirte and 8x-
            p#Mtd 8uCh 8UIU Of WXi8y a8 nUy be AeOO88U'y t0 Of-
            feotlvely e8tablish and oarry oa such demon8trrtlon
            vork in Agriculture and Boa8 RCOnOniC8 in their
            m8pOCtiVO   OOUXltiO8."

               The above quoted statute ruthorlse8 the county aom-
     m18010ners1 court to establleh and condwt Co-operstiVe demon-
     stration vork in rgrlculturo in co-operation vlth the Agricul-
     tural and Heoknlcrl  College of Terna, upon much term and
     condltlone M may be agreed upon by the commleelonerel oourt
     UM~ the Agente of the Agrioultwl    and Hecbmical   College of
     Texas . Agricultural agents are  employed by the  counties under
     said statute.
Eonorrble Alfred   t. Onlgh,   Jr.,   Page 4



          We quot8 from ArtJdLe 68*-11,        Vernon'8 Texa* AMO-
tated Civil btStute8 88 iOllOv8:
           (1....When the budget h8 bun fFrvlly rp-
     proved br th8 OOWi88iOMr8'     OOuFt, the budget,
     a8 approved by the court rhall bo filed vlth the
     clerk of th8 aounty oourt, Md tax88 levied only
     ln lc o o r dumeth8ruvlth, ld no lxp8sdltnre of
     the fund8 of the aouaty 8-11 therWt*r      b8 rde
     lxoopt in 8trlot oompllume vlth the budgvt u
     adopted by the aourt. txaept th8t 8mrgMcy
     OXpMditUM8,     in OUO Of@'UO    PUbliO MOO88ity,  t0
     rot ummual ud unfOr88&a       aondltlonr vhloh oould
     not, by reammably    dlllgo~t thought and attention,
     have been included ln the orl@wl     budgot, ry
     from tire to time be lAharlwd     by the court u
     --IIt        to the orl@nal bud@...."

           A8 t0 Vh+t OOB8titUte8 "&rrVO pub&2 Il80088ltf l8
that term 18 u&d izrArtlale 68%-11, 8upra, depend6 upon
the furt8 in uah o&88 and l8 l question prlmrlly to be
pu8ed oa by th8 OOllpi88iOwr8' OOuTt. 808 0pini0n Ro. C-
1053 Of thi8 deputmnt.

          Oplnlou Uo. C-1022 of thl8 depwkwnt         hold8 that
th0 Corni88iOMr8'     OOWt my hl&ly       @@Or    8 OOUllty hOm
dmOn8t~tlon    *at      (under the prot18ibXA Of hrtio1v 164, v.
T.A.0.8.) a nd g u y her l 8dUy    for the wmining     five month8
of1939, even thf3u@ana pl'OV281OZbVti mdo ror the 8mploylmlt
Of 8Uah a g O& w ,r VOW lIIQ    fWd88et    l8id8 fOr the pWpO80
in the ootmty budget Sor the mu        199, I? the sam ~88 a cue
Ofl ( p r Wg b Wb .AWO          t0 O 88it~
                                   met          ‘:
                                         UXlWuril Uld UDfOl'OWWn
oOadltlOn8%%Ukb     oould not, by n~8onSbly dlllgont thou$ttud
attention hm    been inaluded la the orlglml budgot,' and tlmt
th8 d8t8milStiOn     Of thi8 f-t 188tu -8 iOr thv OOnriU8iOnOr8'
court. We enolo8e herevlth & 80py of 8rid opinion.

          The ansver to your third que8tlon vi11 depend upon
vh8th8r or nOt mm8 18 & 0-0 Of "grrvv publio SWOv88lty, t0
Honorable Alfred E. Crelgh, Jr., Page 5



meet unusual and unforeeeen conditions vhich could not, by
reasonably diligent thought 84 ltt8ntlon have been lnclud-
ed in the original budget."  It 18 the province of the com-
mlraloners~ court to determine this fact question.


                                   Very truly yours

                               ATl'ORXEYoEllpRALOFTIsMS




                                          Wm. J. Fanning
d’                                             Assistant


WJFrAW